Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Schneider on January 31, 2022.

In the abstract:

An exemplary method, device, and system for configuring a session for communication between electronic devices. The method includes sending, by a session management entity of a wireless network, a first request message to a policy control entity of the wireless network, the first request message comprising a key identifier, receiving, by the session management entity, a first response message from the policy control entity, wherein the first response message corresponds to a response to the first request message, and the first response message comprises a session policy for a communication session corresponding to the key identifier, and configuring, by the session management entity, the communication session based at least in part on the session policy.


Reasons For Allowance

The following is an examiner’s statement of reasons for allowance: 
Claims 1 – 19 are allowable over the prior art since the prior art references, taken individually or in combination fail to particularly disclose, fairly suggest, or render obvious Applicant’s independent claims. 
The Examiner asserts the prior art of record does not reasonably suggest Applicant’s innovative concept and independent claim language 
Lee (US Pub. No. 2019/0215693 A1) is relied upon to teach the sending (reads on arrow 708 of Lee Figure 7), by a session management entity of a wireless network (reads on the SMF of Lee Figure 7 block 312), a first request message (reads on arrow 708 of Lee Figure 7) to a policy control entity of the wireless network (reads on the PCF of Lee Figure 7 block 314), receiving (reads arrow 712 of Lee Figure 7 block 712), by the session management entity (reads on the SMF of Lee Figure 7 block 312), a first response message from (reads arrow 712 of Lee Figure 7 block 712) the policy control entity (reads on the PCF of Lee Figure 7 block 314), wherein the first response message corresponds to a response to the first request message (see Lee arrows 708 and 712 of Figure 7 and para 0088 – 0089), and the first response message comprises a session policy 
Fang (US Pub. No 2022/0014964 A1) is relied upon to teach a UE, AMF, SMF and PCF (see para 0023); however, integrating the teachings of Fang do not remedy the deficiencies of the prior art of record
Velev (US Pub. No. 2021/0153070 A1) is relied upon to teach communication between the session management function and the policy control function (see Figure 10); however, integrating the teachings of Velev do not remedy the deficiencies of the prior art of record. 
Accordingly, the prior art of record does not suggest Applicant's independent claim language.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Shaw whose telephone number is (571) 270-5191.  The examiner can normally be reached M-TH 6am-3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Criado can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.


/BRIAN F SHAW/
Primary Examiner, Art Unit 2496